Case 2:20-cv-08299-SB-AS Document 68-1 Filed 11/02/20 Page 1 of 2 Page ID #:277




 Case No. 2:20-cv-08299-SB-AS                        Case Name: Gonzales, et. al. v. Charter Communications
 Final Pretrial Conference (FPTC) and Trial Dates                  Pl(s)’ Date       Def(s)’ Date      Court Order
                                                                   (mm/dd/yy)        (mm/dd/yy)        (mm/dd/yy)

 Check one: X Jury Trial or ☐ Court Trial                          To be set after   To be set after   ☐ Jury Trial
 (Monday at 8:30 a.m., within 12 months after Complaint            ruling on         ruling on         ☐ Court Trial
 filed*)                                                           dispositive       dispositive       ____ Days
 * The Court may allow more or less than 12 months depending       motion            motion
 on case complexity.
 FPTC [L.R. 16] / Hearing on Motions in Limine                     To be set after   To be set after
 (Friday at 11:00 a.m. (at least 18 days before trial)             ruling on         ruling on
                                                                   dispositive       dispositive
                                                                   motion            motion
 Event†                                                   Weeks    Pl(s)’ Date       Def(s)’ Date      Court Order
 Hearings are on Fridays at 8:30 a.m. (Other dates        Before   mm/dd/yy          mm/dd/yy          mm/dd/yy
 may be any weekday.)                                     FPTC
 Motion to Amend Pleadings/Add Parties: Last Day to                1/09/20           1/09/20
 Hear (60 days after the scheduling conference)
 Discovery Cut-Off (Non-Expert)                           18       06/25/21          06/25/21
 (no later than deadline for filing dispositive motion)
 Discovery Cut-Off (Experts)                              14‡      8/20/21           8/20/21
 Expert Disclosure (Initial)                              (20)     7/9/21            7/9/21
 Expert Disclosure (Rebuttal)                             (18)     7/30/21           7/30/21
 Last Date to Hear Motions [Friday]                       12       11/26/21          11/26/21
 • Rule 56 Motion due at least 5 weeks before hearing
 • Opposition due 2 weeks after Motion is filed                    Dispositive       Dispositive
 • Reply due 1 week after Opposition is filed                      and Daubert       and Daubert
                                                                   Motions:          Motions:
                                                                   9/3/21            9/3/21
                                                                   Oppositions:      Oppositions:
                                                                   9/24/21           9/24/21
                                                                   Replies:          Replies:
                                                                   10/15/21          10/15/21
                                                                   Hearing:          Hearing:
                                                                   11/26/21          11/26/21
 Deadline to Complete Settlement Conference [L.R.         10       7/25/21           7/25/21           ☐ 1. Mag. J.
 16-15]                                                                                                ☐ 2. Panel
 Select one:
                                                                                                       ☐ 3. Private
 ☐ 1. Magistrate Judge (with Court approval)
 ☐ 2. Court’s Mediation Panel
 X 3. Private Mediation
 Trial Filings (first set)                                4        To be set after   To be set after
 • Motions in Limine                                               ruling on         ruling on
 • Memoranda of Contentions of Fact and Law [L.R.                  dispositive       dispositive
 16-4]                                                             motions           motions
 • Witness Lists [L.R. 16-5]
 • Joint Exhibit List [L.R. 16-6.1]
 • Joint Status Report Regarding Settlement
 • Proposed Findings of Fact and Conclusions of Law
 [L.R. 52] (court trial only)
 • Direct Testimony Declarations if ordered (court
 trial only)
Case 2:20-cv-08299-SB-AS Document 68-1 Filed 11/02/20 Page 2 of 2 Page ID #:278



 Trial Filings (second set)                               2   To be set after   To be set after
 • Oppositions to Motions in Limine                           ruling on         ruling on
 • Joint Proposed Final Pretrial Conference Order             dispositive       dispositive
 [L.R. 16-7]                                                  motions           motions
 • Joint/Agreed Proposed Jury Instructions (jury trial)
 • Disputed Proposed Jury Instructions (jury trial)
 • Joint Proposed Verdict Forms (jury trial)
 • Joint Proposed Statement of the Case (jury trial)
 • Proposed Additional Voir Dire Questions, if any
 (jury trial)
 • Evidentiary Objections to Decls. of Direct
 Testimony (court trial)
